Title: To George Washington from Thomas Nelson, 24 November 1790
From: Nelson, Thomas (1764-1824)
To: Washington, George



Dear Sir
York Town [Va.] November 24th 1790

For three days past I have been prepared to depart for Philadelphia, under a supposition that leaving this place at that period I should be enabled to reach Philadelphia at the same time that you would, but some untoward circumstances have effected a delay until this time. To day I had commenced my journey, but events have occurred, which not only prevent my proceeding immediately but create a necessity that I solicit permission to decline the honour of a longer continuance in that line of life, in which through your goodness I have of late been engaged—many of these circumstances have existed for some time past, but not in so strong a degree as at this time.

You will permit me, Sir, to say that this is cause of the highest regret to me, and at this time doubly so, first as it respects myself, and next as it respects you—as it respects myself, I relinquish an appointment with which I have been honor’d from motives of kindness towards me; as it respects you, Sir, I may at present involve you in inconvenience and some difficulty to supply the small portion of assistance which I should be able to impart—this last would have been cause of less regret, but for the conversation with which you honoured me a little before our departure from New York, because until that period I had conceived that my small assistance could have been well dispensed with—at that time too I induced you to believe that I should return and continue until you could suit yourself, if I should at any time afterwards determine to solicit a declension of the appointment; this was at that time and even until to day my determined intention.
I am well aware, Sir, how proper it would have been, to have given you previous notice, but until now I had not contemplated this determinately—and under the existing circumstances it appeared to me that less inconvenience would accrue to you, Sir, by my declining than by my going forward at a late period, because before I could have arrived at Philadelphia, you may have procured some other Gentleman—You will allow me here, Sir, to offer my most grateful thanks and to declare that I am in the highest degree sensible of the favour you have done me; and I hope I am not too bold when I declare that I entertain towards you the strongest filial affection.
Those small duties, Sir, which I have been able to execute under your direction, have been executed with pleasure, and shall, at any time, with equal pleasure and the greatest alacrity be again directed by you—I beg leave to present my respects to Mrs Washington. With the highest esteem and regard, I am, Sir, your obedient Servant

Thomas Nelson, jr

